USDC IN/ND case 3:19-cv-00169-JD-MGG document 37 filed 05/07/21 page 1 of 15


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

JEREMY HUFFMAN, SR.,                   )
                                       )
               Plaintiff,              )
                                       )
       v.                              )      Cause No. 3:19-cv-169
                                       )
ST. JOSEPH COUNTY, et al               )
                                       )
               Defendants.             )

 FIRST REQUEST FOR ADMISSIONS WITH INTERROGATORIES TO PLAINTIFF

       Defendants, Head Nurse Lynn, Nurse Jason, Dr. Tieman and Dr. Hall (hereinafter

collectively “Defendants”), by counsel, and pursuant to Rule 36, requests that Plaintiff admit the

truth of the following matters within thirty (30) days of service hereof. Rule 36 provides that these

matters will be deemed to be admitted unless James Bond, Jr. indicates otherwise by written

response. The matters to be admitted are:

       REQUEST FOR ADMISSION NO. 1. You did not file any written grievance and/or

complaint (formal or informal) against Head Nurse Lynn, in particular, for her alleged failure

to provide adequate medical care for the mass on your left elbow from October 2016 through

November 2016.

       RESPONSE:



       INTERROGATORY NO. 1.1: If you responded with a denial to the preceding request,

please provide the facts you rely on to support that denial, or otherwise explain in detail why a

denial is an appropriate response to this request.

       ANSWER:
USDC IN/ND case 3:19-cv-00169-JD-MGG document 37 filed 05/07/21 page 2 of 15


       REQUEST FOR ADMISSION NO. 2. You did not file any written grievance and/or

complaint (formal or informal) against Nurse Jason in particular, for his alleged failure to

provide adequate medical care for the mass on your left elbow from October 2016 through

November 2016.

       RESPONSE:




       INTERROGATORY NO. 1.2: If you responded with a denial to the preceding request,

please provide the facts you rely on to support that denial, or otherwise explain in detail why a

denial is an appropriate response to this request.

       ANSWER:
USDC IN/ND case 3:19-cv-00169-JD-MGG document 37 filed 05/07/21 page 3 of 15


        REQUEST FOR ADMISSION NO. 3. You did not file any written grievance and/or

complaint (formal or informal) against Dr. Tieman in particular, for his alleged failure to provide

adequate medical care for the mass on your left elbow from October 2016 through November

2016.

        RESPONSE:




        INTERROGATORY NO. 1.3: If you responded with a denial to the preceding request,

please provide the facts you rely on to support that denial, or otherwise explain in detail why a

denial is an appropriate response to this request.

        ANSWER:
USDC IN/ND case 3:19-cv-00169-JD-MGG document 37 filed 05/07/21 page 4 of 15


        REQUEST FOR ADMISSION NO. 4. You did not file any written grievance and/or

complaint (formal or informal) against Dr. Hall in particular, for his alleged failure to provide

adequate medical care for the mass on your left elbow from October 2016 through November

2016.

        RESPONSE:




        INTERROGATORY NO. 1.4: If you responded with a denial to the preceding request,

please provide the facts you rely on to support that denial, or otherwise explain in detail why a

denial is an appropriate response to this request.

        ANSWER:
USDC IN/ND case 3:19-cv-00169-JD-MGG document 37 filed 05/07/21 page 5 of 15


       REQUEST FOR ADMISSION NO. 5. You did not file a second written grievance and/or

complaint (formal or informal) with the Jail Commander against Head Nurse Lynn, in particular,

for her alleged failure to provide adequate medical care for the mass on your left elbow from

October 2016 through November 2016.

       RESPONSE:




       INTERROGATORY NO. 1.5: If you responded with a denial to the preceding request,

please provide the facts you rely on to support that denial, or otherwise explain in detail why a

denial is an appropriate response to this request.

       ANSWER:
USDC IN/ND case 3:19-cv-00169-JD-MGG document 37 filed 05/07/21 page 6 of 15


       REQUEST FOR ADMISSION NO. 6. You did not file a second written grievance and/or

complaint (formal or informal) with the Jail Commander against Nurse Jason in particular, for

his alleged failure to provide adequate medical care for the mass on your left elbow from October

2016 through November 2016.

       RESPONSE:




       INTERROGATORY NO. 1.6: If you responded with a denial to the preceding request,

please provide the facts you rely on to support that denial, or otherwise explain in detail why a

denial is an appropriate response to this request.

       ANSWER:
USDC IN/ND case 3:19-cv-00169-JD-MGG document 37 filed 05/07/21 page 7 of 15


       REQUEST FOR ADMISSION NO. 7. You did not file a second written grievance and/or

complaint (formal or informal) with the Jail Commander against Dr. Tieman in particular, for

his alleged failure to provide adequate medical care for the mass on your left elbow from October

2016 through November 2016.

       RESPONSE:




       INTERROGATORY NO. 1.7: If you responded with a denial to the preceding request,

please provide the facts you rely on to support that denial, or otherwise explain in detail why a

denial is an appropriate response to this request.

       ANSWER:
USDC IN/ND case 3:19-cv-00169-JD-MGG document 37 filed 05/07/21 page 8 of 15


       REQUEST FOR ADMISSION NO. 8. You did not file a a second written grievance

and/or complaint (formal or informal) with the Jail Commander against Dr. Hall in particular,

for his alleged failure to provide adequate medical care for the mass on your left elbow from

October 2016 through November 2016.

       RESPONSE:




       INTERROGATORY NO. 1.8: If you responded with a denial to the preceding request,

please provide the facts you rely on to support that denial, or otherwise explain in detail why a

denial is an appropriate response to this request.

       ANSWER:
USDC IN/ND case 3:19-cv-00169-JD-MGG document 37 filed 05/07/21 page 9 of 15


       REQUEST FOR ADMISSION NO. 9. You did not file any written grievance and/or

complaint (formal or informal) against Head Nurse Lynn, in particular, for her alleged refusal

to provide you with an Ace wrap on July 9, 2017.

       RESPONSE:




       INTERROGATORY NO. 1.9: If you responded with a denial to the preceding request,

please provide the facts you rely on to support that denial, or otherwise explain in detail why a

denial is an appropriate response to this request.

       ANSWER:
USDC IN/ND case 3:19-cv-00169-JD-MGG document 37 filed 05/07/21 page 10 of 15


       REQUEST FOR ADMISSION NO. 10. You did not file any written grievance and/or

complaint (formal or informal) against Nurse Jason in particular, for his alleged refusal to

provide you with an Ace wrap on July 9, 2017.

       RESPONSE:




       INTERROGATORY NO. 1.10: If you responded with a denial to the preceding request,

please provide the facts you rely on to support that denial, or otherwise explain in detail why a

denial is an appropriate response to this request.

       ANSWER:
USDC IN/ND case 3:19-cv-00169-JD-MGG document 37 filed 05/07/21 page 11 of 15


       REQUEST FOR ADMISSION NO. 11. You did not file a second written grievance

and/or complaint (formal or informal) with the Jail Commander against Head Nurse Lynn, in

particular, for her alleged refusal to provide you with an Ace wrap on July 9, 2017.

       RESPONSE:




       INTERROGATORY NO. 1.11: If you responded with a denial to the preceding request,

please provide the facts you rely on to support that denial, or otherwise explain in detail why a

denial is an appropriate response to this request.

       ANSWER:
USDC IN/ND case 3:19-cv-00169-JD-MGG document 37 filed 05/07/21 page 12 of 15


       REQUEST FOR ADMISSION NO. 12. You did not file a second written grievance

and/or complaint (formal or informal) with the Jail Commander against Nurse Jason in

particular, for his alleged refusal to provide you with an Ace wrap on July 9, 2017.

       RESPONSE:




       INTERROGATORY NO. 1.12: If you responded with a denial to the preceding request,

please provide the facts you rely on to support that denial, or otherwise explain in detail why a

denial is an appropriate response to this request.

       ANSWER:
USDC IN/ND case 3:19-cv-00169-JD-MGG document 37 filed 05/07/21 page 13 of 15


       REQUEST FOR ADMISSION NO. 13. You received a copy of the Inmate Handbook at

the time of your incarceration at St. Joseph County Jail.

       RESPONSE:




       INTERROGATORY NO. 1.13: If you responded with a denial to the preceding request,

please provide the facts you rely on to support that denial, or otherwise explain in detail why a

denial is an appropriate response to this request.

       ANSWER:
USDC IN/ND case 3:19-cv-00169-JD-MGG document 37 filed 05/07/21 page 14 of 15


       REQUEST FOR ADMISSION NO. 14. You received documentation related to St.

Joseph County Jail’s grievance procedure prior to October 1, 2016.

       RESPONSE:




       INTERROGATORY NO. 1.14: If you responded with a denial to the preceding request,

please provide the facts you rely on to support that denial, or otherwise explain in detail why a

denial is an appropriate response to this request.

       ANSWER:
USDC IN/ND case 3:19-cv-00169-JD-MGG document 37 filed 05/07/21 page 15 of 15




                                            Georgianne M. Walker (23182-71)
                                            Amanda M. Jordan (32129-71)
                                            Attorneys for Defendants

                                            MAY • OBERFELL • LORBER
                                            4100 Edison Lakes Parkway, Suite 100
                                            Mishawaka, IN 46545
                                            Telephone: (574) 243-4100
                                            Facsimile: (574) 232-9789

                                 CERTIFICATE OF SERVICE

        I certify that service of the above document was made on May 7, 2021 by U.S. certified
mail, return receipt requested, postage affixed upon the following:

Jeremy Huffman, Sr.
16508-027
Beckley FCI
Federal Correction Institution
Inmate Mail/Parcels
P O Box 350
Beaver, WV 25813
Certified Mail #
Return Receipt Requested




                                            Amanda Jordan (32129-71)
